Citation Nr: 0119459	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  99-07 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1. Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.  

2. Entitlement to accrued benefits.    


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel





INTRODUCTION

The veteran had recognized service with the New Philippine 
Scouts from June 1946 to April 1949.  He died in March 1991, 
and the appellant is his surviving spouse.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 and March 1999 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Manila, Philippines.  

The appellant was scheduled for a personal hearing in June 
2001 before a travel Member of the Board, but she failed to 
appear at the hearing.  In May 2001, prior to the scheduled 
hearing but after notice of the same was sent, the appellant 
submitted a statement wherein she specifically indicated she 
would report to the June 2001 hearing.  

Also in her May 2001 submission, however, the appellant 
indicated that she wished her hearing were rescheduled.  
While the benefit of the doubt normally extends to the 
claimant in these circumstances, the May 2001 submission does 
not satisfy the requirements for a request for a change in 
hearing dates because it was not accompanied by a good cause 
explanation for the need to reschedule.  38 C.F.R. 
§ 20.704(c) (2000).  As a sufficient request for postponement 
was never received, the case was processed as though the 
request for hearing had been withdrawn.  38 C.F.R. § 
20.704(d) (2000).  

As previously noted in the Board's July 2000 decision, the 
issues of burial benefits, a United States flag for burial 
purposes, and benefits under the provisions of the Filipino 
Veterans Equity Act were raised by the appellant but were 
neither procedurally prepared nor certified for appellate 
review by the RO.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  
The record reflects that these issues remain unperfected and 
are thus not before the Board at this time.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (2000).      

The issue of nonservice-connected death pension benefits is 
addressed in the remand portion of this decision.  


FINDING OF FACT

The veteran had no pending claims for VA benefits at the time 
of his death.  


CONCLUSION OF LAW

The appellant's claim for accrued benefits lacks legal merit.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.1000 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

 Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies). 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).   

By virtue of the RO's notices and rating determination, 
including the statement of the case issued during the 
pendency of the appeal, the appellant was given adequate 
notice of the pertinent regulations pertaining to her claim 
for accrued benefits.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  

Even if every effort were taken to assist the appellant in 
obtaining relevant evidence, there would remain no reasonable 
possibility that such assistance could aid in substantiating 
this claim.  Thus, the Board concludes that there is no 
further duty to assist the appellant in the development of 
her claim.  See VCAA of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A).

The Board additionally notes that the issue of accrued 
benefits is not inextricably intertwined with the issue of 
entitlement to nonservice-connected death pension benefits 
because its disposition has no impact on the outcome of the 
latter issue.  

 Accrued Benefits
Criteria

The statute provides that "periodic monetary benefits ... to 
which an individual was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death and due ... and unpaid for a 
period not to exceed two years, shall, upon the death of 
individual be paid."  38 U.S.C.A. § 5121; see also 38 C.F.R. 
§ 3.1000.

For a surviving spouse to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).

The regulations provide:

(4) Evidence in the file at date of death ... will be 
considered to have been met when there is on file at the date 
of the veteran's death:

(i) ... evidence, including uncertified statements, which is 
essentially complete and of such weight as to establish 
service connection or degree of disability for disease or 
injury when substantiated by other evidence in file at date 
of death or when considered in connection with the 
identifying, verifying, or corroborative effect of the death 
certificate.

38 C.F.R. § 3.1000(d)(4)(i).

The Court has held that "evidence in the file at date of 
death" may include private hospital and examination reports 
submitted after date of death, thus permitting consideration 
of evidence deemed constructively in file at date of death.  
Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

Factual Background and Analysis

A certified copy of the veteran's death certificate 
establishes he died from a myocardial infarction on March 16, 
1991. 

As was stated above, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  Jones, supra. 

The Board finds that there is no evidence in the record that 
the veteran had any VA claims pending at the time of his 
death.  In fact, the earliest claim for benefits was filed in 
February 1998 by the appellant for entitlement to service 
connection for the cause of the veteran's death.  The record 
also reflects that he was never service-connected for a 
disability during his lifetime, such that there are no 
existing ratings or decisions in the claims file.  

Since there were no claims for VA benefits pending at the 
time of the veteran's death, the appellant's claim for 
accrued benefits must be denied as a matter of law.  

As the law and not the evidence is dispositive in this case, 
entitlement to payment of accrued benefits to the appellant 
is denied due to the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet App 426 (1994); Jones, supra; 38 U.S.C.A. 
§§ 5101(a), 5121(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.1000.  

Although the Board denied the appellant's claim on a ground 
different from that of the RO (lack of any pending claims 
rather than lack of a timely claim), the appellant has not 
been prejudiced by the decision, as she has been provided 
with the law pertinent to this claim, and both decisions were 
ultimately decided as a matter of law.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


ORDER

Entitlement to accrued benefits is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In October 1998, the RO issued a rating decision, which, in 
pertinent part, denied entitlement to service connection for 
the cause of the veteran's death.  In March 1999, the RO 
issued a statement of the case wherein it not only addressed 
the denial of entitlement to service connection for the cause 
of the veteran's death, but also considered and denied 
entitlement to nonservice-connected death pension benefits.  
The denial of nonservice-connected death pension benefits was 
the first and only adjudication of that issue.  


In April 1999, the appellant filed a VA Form 9, which served 
as a substantive appeal to the Board regarding the cause of 
the death claim; however, the Board has construed the VA Form 
9 to also represent the appellant's notice of disagreement 
with the March 1999 decision denying nonservice-connected 
death pension benefits in the first instance.  After the 
submission of what the Board has interpreted as the April 
1999 notice of disagreement, a statement of the case was not 
issued.  38 C.F.R. §§ 20.200, 20.201 (2000).  

For the issuance of a statement of the case, the Board 
properly remanded the issue of nonservice-connected death 
pension in a decision dated in July 2000.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey, supra.   The RO, however, 
did not issue a statement of the case and thus failed to 
comply with the remand orders of the Board.  Stegall, supra.  
As explanation for its noncompliance, a July 2000 notation in 
the claims file from the RO states that the Board was 
incorrect in remanding the issue because a statement of the 
case was issued in March 1999.  The Board again stresses that 
the March 1999 statement of the case regarding the veteran's 
cause of the death claim cannot be considered a statement of 
the case for the nonservice-connected death pension claim 
since it was not previously adjudicated by the RO.  

Accordingly, the issue of entitlement to nonservice-connected 
death pension benefits is remanded for the following:  

The RO should furnish the appellant a 
statement of the case addressing the 
March 1999 denial of entitlement to 
nonservice-connected death pension 
benefits.
  
The RO should also advise the appellant 
of the need to timely file a substantive 
appeal to the Board if she desires 
appellate review. 

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

)

 

